Citation Nr: 1244207	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  10-22 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hearing loss.

2.  Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel




INTRODUCTION

The Veteran served on active duty from October 1967 to May 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In his May 2010 VA Form 9 substantive appeal, the Veteran indicated that he wanted a hearing before the Board, to be held at a local VA office.  In July 2012 and November 2012 communications, the Veteran indicated that he wanted to withdraw his request for a Board hearing.  

A report of a telephone conversation in July 2012 indicated that the Veteran wanted to withdraw his appeal.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b)(1) (2012).  Given that there is a specific provision for appeals withdrawn on the record, the documentation of a telephone conversation does not satisfy the requirements for withdrawal.  Furthermore, in November 2012, the Veteran's representative submitted a memorandum for clarification and a signed statement from the Veteran in which the Veteran indicated that he wanted to withdraw his request for a Board hearing but did not want to withdraw his appeal with regard to entitlement to service connection for hearing loss.  Hence, the appeal is before the Board.  


FINDINGS OF FACT

1.  In a March 1979 rating decision the RO denied service connection for hearing loss.  

2.  Evidence added to the record since the March 1979 denial of the Veteran's claim of entitlement to service connection for hearing loss, that is not cumulative or redundant of evidence previously of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  

3.  The Veteran has a current bilateral hearing loss disability that had onset during his active service.  


CONCLUSION OF LAW

1.  The March 1979 rating decision denying service connection for hearing loss is final.  38 U.S.C.A. § 7105(c).  

2.  New and material evidence has been submitted to reopen the claim of entitlement to service connection for hearing loss.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156(a) (2012).  

3.  The criteria for service connection for a bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b); 38 C.F.R. §§ 3.102, 3.303 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Prior to the receipt of his current claim in August 2008, the RO had denied service connection for a hearing loss disability.  As a threshold matter, the Board must first address this fact.  

In a March 1979 rating decision, the RO denied service connection for hearing loss.  The basis of the denial was that the in-service component of a service connection claim had not been met.  The RO mailed notice of that decision to the Veteran that same month and included an enclosure that provided him with notice as to his procedural and appellate rights.  The Veteran was unrepresented at the time.  

Under 38 U.S.C.A. § 7105(a), an appeal to the Board of an RO denial of a claim must be initiated by a notice of disagreement.  Except in the case of simultaneously contested claims, which this is not, if VA does not receive a notice of disagreement within one year of the mailing of notice of the denial the decision becomes final and the claim may not be reopened and allowed.  38 U.S.C.A. § 7105(b)(c).  

If new and material evidence is received during the appeal period, such evidence is considered as having been filed in connection with the claim which was pending at the beginning of the appeal period, and prevents that decision from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010); see also Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  

Here, no new and material evidence was received within one year of the mailing of notice of the March 1979 rating decision; nor was any communication received in that time period expressing disagreement with the decision or a desire to appeal the decision.  Hence, the March 1979 decision became final.  As a jurisdictional matter, the Board must initially determine if the claim may be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The statutory exception to the rule of not reviewing the merits of a finally denied claim is 38 U.S.C.A. § 5108 (West 2002), which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  By regulation, "new and material evidence" is defined as evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).  

At the time of the March 1979 decision, the Veteran had reported only that his hearing seemed to be getting worse rather than better.  Since that time, the Veteran has provided detailed reports of hearing loss during service.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

VA afforded the Veteran audiology examinations in September 2008 and May 2009.  The May 2009 examination report includes a history reported by the Veteran that he had exposure to acoustic trauma from exploding ordnance during his service in Vietnam.  The report also includes a history obtained from the Veteran that he had several incidents of temporary hearing loss during that service.  

At this point the Board notes that the Veteran engaged in combat with the enemy during his active service in Vietnam, the RO has already made this determination, and service connection has already been established for gunshot wounds of the Veteran's shoulder sustained in combat.  Of record are military orders dated in December 1968 documenting that the Veteran was awarded the Army Commendation Medal with "V" device (for valor).  Those orders document his valorous acts during which he was wounded.  There is also evidence of record documenting award of a Purple Heart.  

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2002).  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  Id.  

Section 1154(b) does not mean that a grant of service connection is presumed for veterans who were injured in combat.  Section 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disability etiologically to the current disorder.  Caluza v. Brown, 7 Vet. App. 498, 507 (1995); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).  Section 1154(b) does not establish entitlement to a grant of service connection for a combat veteran; rather it aids him or her by relaxing the adjudicative evidentiary requirements for determining what happened in service.  See Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  What still must be shown in such cases are the present disability and nexus elements of a service connection claim.  See Reeves v. Shinseki, 682 F.3d 988, 1000 (Fed. Cir. 2012).  

This statements provided by the Veteran since the last final denial of his claim must be taken as credible.  Because there is not clear and convincing evidence to the contrary with regard to this combat Veteran's account of acoustic trauma during service, his account of acoustic trauma during service must be taken as fact.  See 38 U.S.C.A. § 1154(b) (West 2002).  

This report of hearing loss during service is new and material evidence because the report was not previously of record and because it relates to an unestablished fact, service incurrence, necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  The Board therefore finds that the criteria for reopening his claim of entitlement to service connection have been met and the claim must be reopened.  Now the Board turns to the merits of the claim.  

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2012).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz  (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.  

VA has afforded the Veteran two audiology compensation and pension examinations since he filed his claim to reopen in 2007.  Both of those examination reports include findings showing that he has a hearing loss disability for VA purposes, as does an examination report from January 1979.  For example, the January 1979 examination results includes that his right ear hearing threshold at 4000 Hz was 75 dB and his left ear threshold at 4000 Hz was 80 dB and the May 2009 report shows thresholds greater than 40 dB at all relevant frequencies.  

In the January 1979 report, the examiner stated that this response was often erratic and the speech recognition results, which were 96 percent for both ears, were a better predictor of hearing acuity than were the puretone threshold results.  There were similar results and explanations in the May 2009 and September 2008 examination reports. 

Also of record, however, are results of a September 2007 VA audiology evaluation conducted on an outpatient basis.  Those results also show a hearing loss disability in both ears as defined by VA regulation with regard to puretone thresholds.  There is no indication in that report, or in contemporaneous audiology clinical notes, that the Veteran's test results were invalid.  Additionally, despite the findings of an inadequate examination, the May 2009 examination report includes the statement from the examiner that the Veteran most likely has a bilateral high frequency hearing loss based on his hearing thresholds shown in 1979.  

The only indications that the Veteran may not have a hearing loss disability are the comments from the compensation and pension examinations indicating that the test results were invalid.  Taking the results and comments from all of the examinations under consideration, the Board concludes that the evidence is sufficient for it to find that the current disability element of a service connection claim is met as to a hearing loss disability for both ears.  

Next, the Board considers whether the in-service element is met.  Service treatment records do not contain any reports of hearing difficulties.  However, other than the reports regarding the gunshot wound, the service treatment records contain only two reports for treatment, one in Mary 1969 for headaches and a diarrhea, and one in May 1969 for a sore throat.  Thus, the lack of a report of hearing loss during service is afforded little weight.  There is a report of May 1969 medical examination for the purpose of separation from active service.  That report contains no findings as to audiometric testing or even as to whisper voice testing.  It is therefore not probative of whether he had a hearing loss at that time.  There is also a report of medical history from May 1969.  The Veteran checked selection boxes for "NO" as to whether he then had or had ever had any of over 60 different conditions, including hearing loss.  However, he also indicated that he had never had painful or swollen shoulder joints.  The only indication on that medical history report that he was wounded is in the part of the report asking if he had any injury other than those listed elsewhere.  There he indicated that he had gunshot wounds in Vietnam.  Given the severity of the injury that he did suffer during service and the denial of ever having any of the over 60 conditions, the Board finds his check mark that he did not have hearing loss to be of little significance.  Therefore, the Board assigns little probative value to the service treatment records on the issue of in-service hearing loss symptoms either at the time of his combat service or at the time that he was separated from active service.  

The Veteran's reports of hearing loss during service are consistent with the circumstances of his service.  The Board finds nothing in the claims file, including the service treatment records, that constitute clear and convincing evidence that the Veteran did not have acoustic trauma during combat service or that he did not suffer the hearing loss he described during that service.  The Board concludes that the Veteran suffered acoustic trauma and hearing loss during his combat service.  The in-service element of his claim is therefore met.  

Finally, the Board turns to the nexus element.  The examiners have found the audiology test results invalid and have declined to provide a nexus opinion.  The Veteran has, however, reported that his hearing loss has progressively worsened since his active service.  

One way of establishing the nexus element is through evidence of continuity of symptomatology.  38 C.F.R. § 3.303(b) (2012).  A showing of continuity of symptomatology requires evidence (1) that the condition was "noted" during service; (2) post-service evidence of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.  The "noted" in service element requires only that the condition was noted at the time the Veteran was in service but such noting need not be reflected in any written documentation contemporaneous to service.  Id.  In general, a claimant is competent to provide lay statements of observable symptoms of disability and continuity of such symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  The value of lay statements of symptoms and continuity of symptomatology, as with any evidence, depends in part on whether it is credible; the mere absence of corroborating contemporaneous medical evidence does not render the statements incredible.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2008).  

The Board finds the Veteran's reports regarding his hearing during and since service to be competent and credible evidence of continuity of symptomatology.  In this regard, the Veteran is competent to report what he has experienced with his own senses - in this case a declining ability to hear since service.  The Board finds insufficient evidence to determine that he is other than credible in this regard.  

Noted in the May 2009 examination report is the Veteran's report that he had occupational exposure to noise in a trailer factor and as a bar and restaurant owner post service.  Recreational noise exposure, without hearing protection, was listed as from lawn care equipment, home power tool use, and a motorcycle.  A similar report is found in the September 2008 examination report.  

Although the Veteran has reported post service unprotected noise exposure he has also reported that his hearing loss has progressively worsened since service.  Resolving reasonable doubt in favor of the Veteran, as is required by law and regulation, the Board concludes that the nexus element is met in this case.  See 38 U.S.C.A. § 5107(b) (West 2002) and 38 C.F.R. § 3.102 (2012).  As all elements of the service connection claim are met, service connection for bilateral hearing loss must be granted.  


ORDER

The appeal is granted as to reopening the claim of entitlement to service connection for hearing loss.  

Service connection for bilateral hearing loss is granted.  



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


